DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of claims:
	Claims 1-23 are canceled by preliminary amendment. Claims 24-41 are new and present for examination.

Priority
	Acknowledgment is made for this Application filed on 10/19/2020 ad is a continuation of 1616077,281 now US 10,920,256 filed on 08/10/2018 which is in turn a 371 national stage application of PCT/EP2017/053077 filed on 02/10/2017 which claims foreign priority from GB16025769 filed on 02/12/2016.

Information Disclosure Statement
The information disclosure statements filed on 07/12/2021 and 10/20/2021 for which a copy of the patent publication has been submitted in this application has been considered as shown by the Examiners signature next to each reference.

EXAMINER’S AMENDMENT

Specification
On pages 12 delete: 
- " http://www.ncbi.nim.nih.gov/BLAST) on line 5" and 		
- (www.ncbi.nim.nih.gov/Web/Newsltr/FallWinter02/blastlab.html) on line 34.
On page 13 delete:
 	- http://www. ncbi.nlm. nih.gov/nuccore/DQ787200).

Claim 26 (currently Amended). A process as claimed in claim 25, wherein the host cell comprises an additional nucleic acid molecule encoding a phosphopantetheinyl transferase (PPTase).  
Claim 33. (Currently Amended) A process as claimed in claim 25, wherein the host cell is a recombinant prokaryotic host cell, where the prokaryotic cell is E. coli cell.
Claim 4l. (Currently Amended) A host cell as claimed in claim 38, wherein the host cell is a recombinant prokaryotic host cell, where the prokaryotic host cell is an E. coli cell or where the host cell is a recombinant yeast cell

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: This application is a continuation of 10/077,281 now US 10,920,256. The claims in the instant application are species of claims 2 and 3 of  US 10,920,256 are genus claims compared to the species in claims 25 and 26 in the instant application. Furthermore the instant application is an invitro requiring a reaction mix as opposed to a specific host cell.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion: Claims 24-41 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAGNEW H GEBREYESUS/             Primary Examiner, Art Unit 1656    
July 16, 2022